Case 4:18-cv-11451-LVP-EAS ECF No. 34 filed 10/15/19   PageID.1087    Page 1 of 1




                   UNITED STATES DISTRICT COURT
                   EASTERN DISTRICT OF MICHIGAN
                        SOUTHERN DIVISION

SPEECH FIRST, INC.,

      Plaintiff,
                                                 Case No. 18-11451
v.                                               Honorable Linda V. Parker

MARK SCHLISSEL, et al

     Defendants.
________________________________/

     NOTICE TO APPEAR FOR TELEPHONIC STATUS CONFERENCE

      YOU ARE NOTIFIED TO APPEAR BY TELEPHONE ON

October 17, 2019 at 10:30 AM for Telephonic Status Conference. Counsel shall

call the Court’s toll-free conference line at 1-888-808-6929 and use Access

Code 8141695.

                                           s/ Linda V. Parker
                                           LINDA V. PARKER
                                           U.S. DISTRICT JUDGE

Dated: October 15, 2019




                                       1
